DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application and the Information Disclosure Statement filed on 7 May 2021.
This office action is made Non Final.
Claims 1-10 are pending. Claims 1 and 6 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority for KR10-2013-0031647, filed 3/25/2013, under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14154507, filed on 1/14/2014. However, Applicant does not receive foreign priority for KR10-2013-0004173, filed 1/14/2013, since it does not contain all of the subject matter claimed in the independent claims such as: if the view type information includes a first view type value indicating to generate an empty space for receiving a first area from a second multimedia device, generating the empty space on a primary screen of the first multimedia device based on the first view type value; receiving the first area from the second multimedia device; and presenting the first area in the empty space on the primary screen. Therefore, this application has a foreign priority date of 3/25/2013.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6 and 8 recites the limitations “a transceiver”; “control the transceiver”, . However, the Examiner was unable to find full support for the amended limitations after an initial review. After review of Applicant's specification, the Examiner is unable to find support of the element “transceiver”. Applicant’s specification does not recite this term. 00124 of Applicant’s specification discloses a transmitter for transmitting files to devices. Thus, Applicant discloses support for a transmitter for communicating with devices, not a transceiver. Transceiver and transmitter are not viewed as being the same. Thus, “transceiver” has no support within Applicant’s specification. Therefore, the Examiner is unable to find any support within the disclosure in regards of the limitation. Therefore, since this language is not described in the specification for the instant application, the examiner is forced to make a broad interpretation for this language as explained. Furthermore, Applicant has not pointed out where the new (or amended) claims are supported within the specification. Thus, since support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported, a prima facie case has been established. See MPEP 2163.04.
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.
Note: Merely adding the term “transceiver” to the specification will NOT overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Salinas et al (US 20080072139, pub. 3/20/2008) (Disclosed in IDS filed on 5/7/21) in further view of Kim et al (US20140002389, EFD 7/13/2012)
As per independent claim 1, Salinas et al discloses a method comprising:
Identifying composition information for the multi-screen service; obtaining scene layout information for a view from the composition information; identifying view type information of a view element included in the scene layout information; if the view type information includes a first view type value; presenting the first area on the primary screen wherein the first area is a spatial region related to one or more media elements (Note: The term “composition” is not defined by the claim language and the specification does not provide an explicit definition of what a composition is.. Also, the term “scene” is not defined by the claim language and the specification does not provide an explicit definition of what a scene is. Therefore, the broadest reasonable interpretation is applied for both terms. Therefore, the term “composition” is viewed as a synonym for “layout”, which also given its BRI. Therefore, the term “scene” is viewed as a synonym for “screen”, which also given its BRI. (FIG 3, 4, 0180, 0182-0184, 0186, 0242, 0246: Discloses a file/document being created comprising code/markup for scenes/screens of multiple devices. A scene/screen layout for a desktop and a scene/screen layout for a mobile device. (two view types) Thus, used for arranging multi-screens/view types. Furthermore, document provided comprising content to devices upon request. The document comprises the tags/code for the content in the document to be displayed for mobile and non-mobile scenes/screens/devices; therefore, comprising the layout and structure to position the content properly within each screen of a mobile and/or non-mobile device (spatial information). Thus, the document comprising view type information of a view element for multiple devices. Thus, discloses arranging content/scene on how a “scene” appear for a desktop screen and on a mobile device screen. Thus, layout information is provided for a desktop screen (first view) and layout information is provided for a mobile screen (second view). The layout information being displayed on either device is a form of the layout being presented on a primary screen of either device based on the layout information. Therefore, Salinas discloses location information based on the view. It identifies which elements are to be located on which display of a device based on the device used. Code/content associated with the mobile tags are only to be displayed on the mobile device; therefore, only to be located on the display of the mobile device. A mobile tag is viewed as a view type value. Thus, Salinas discloses view type information that includes a second view type value. The mobile tags identify corresponding (second) information on how to display the associated scene layout information.  Code/content associated with the nonmobile tags are only to be displayed on the nonmobile device; therefore, only to be located on the display of the nonmobile device. A nonmobile tag is viewed as another view type value. Thus, Salinas discloses view type information that includes a first view type value. The nonmobile tags identify corresponding (first) information on how to display the associated scene layout information. In other words, this view is configured on how to be presented on a screen of a (primary device) based on the information having the nonmobile tags. Furthermore, since Salinas discloses if the device is a mobile or non-mobile device, it identifies view type information comprising scene layout information for a first device and/or scene layout information for a second device wherein each information is used to place the content for a media service on a screen of the device. )
Furthermore, Salinas discloses markup code of a media service for mobile and non-mobile devices wherein the non-mobile code is for a main multimedia device that discloses how the content is to properly appear on the screen of the main device and mobile code is for one or more mobile devices discloses how the content is to properly appear on the screen of the mobile devices. (FIG 3, 4, 0182, 0184, 0186, 0242, 0247).
However, Salinas fails to specifically disclose if the view type information includes a first view type value indicating to generate an empty space for receiving a first area from a second multimedia device, generating the empty space on a primary screen of the first multimedia device based on the first view type value; receiving the first area from the second multimedia device; and presenting the first area in the empty space on the primary screen. However, Kim discloses a DTV (first device) having a screen disclosing an area comprising displayed first content. (FIG 4, 6; 00119-0120). FIG 4, 6 discloses the area comprising the displayed content taking up the whole screen wherein the content is shown in the entire are. When at least one external device is connected with the first device, the screen of the external device is displayed on the screen of the first device as FIG. 8. FIG 8 shows the screen of the first device is reconfigured to display the displayed first content in a different/new area of the screen of the DTV wherein the content shown in the screen of the external device is displayed in its own area on the screen of the DTV. Thus, the DTV receives the content/data from the external device and presents it in own area of the screen of the DTV. (FIG 7; 0140-0148) Therefore, Kim discloses a first view type indicating to generate space for receiving a first area from the second device; generating the space on a primary screen of the first device based on the value. Furthermore, as stated in FIG 8, the content originally displayed on screen of the DTV (FIG 6A) is resized to be smaller (made smaller) and relocated to be in the bottom left corner of the screen when compared to FIG 6A. This allows the screen of the external device to be displayed with the first content on the screen of the first device. Therefore, when the DTV displays the content/data shown on screen of the external device with the first content already/previously displayed on the screen of the DTV as shown in FIG 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kim et al would create an initial empty space, on the screen of the DTV, for the displayed content/data shown on the screen of the external service, in order to display the external device’s content/data on the DTV as shown in FIG 8. A skilled artisan would realize in order for Kim to create the empty space, Kim had to execute instructions of resizing and repositioning the content originally shown on the DTV to a new area on the DTV that is smaller than shown in FIG 4. Now, the screen of DTV has room to display the content/data shown on the screen of the external device with the content of the DTV. Thus, Kim discloses creating an empty space, on the DTV, for the content/screen of the external device and displaying the content/space in that empty space. This would have provided the benefit of an effective and simple method of displaying the screens of multiple devices on a single device. Therefore, Kim discloses identifying view type information of a view element included in the scene layout information; if the view type information includes a first view type value indicating to generate an empty space for receiving a first area from a second multimedia device, generating the empty space on a primary screen of the first multimedia device based on the first view type value; receiving the first area from the second multimedia device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Kim et al since it would have provided a seamless service capable of using user experience among various smart screens according to development of smart devices and content infrastructures.
As per dependent claim 5, Salinas discloses media elements comprises content such as text, graphics (images). (0182) 
As per claims 6 and 10, Claims 6 and 10 recite similar limitations as in Claims 1 and 5 are rejected under similar rationale. Furthermore, Salinas discloses a transceiver, display, and a medium. (FIG 11A)

Claims 2-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Salinas et al in further view of Kim et al in further view of Shigeta et al (US 20130050059, pub. 2/28/2013, filed 6/6/2012) (Disclosed in IDS filed on 5/7/21)
in further view of Microsoft (“Set up multiple monitors", online as of 11/14/2012, 2 pages) (Disclosed in IDS filed on 5/7/21)
	As per dependent claim 2, the cited art fails to specifically disclose if the view type information includes a second view type value indicating that there is one multimedia device in the network, identifying first information corresponding to the second view type value in the scene layout information; and configuring the view to be presented on the primary screen based on the first information. However, Shigeta et al discloses the primary device determines if the secondary device/external apparatus is connected in communication with the primary device. If an external apparatus is not connected, then only the primary device displays the first screen data. Once determined, information for the view is determined and the view is configured on how to be presented on the screen of the primary device(0043, 0047, 0064, 0066-0067)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Shigeta since it would be preferable that related information of a program picture is displayed on another screen than the program picture and the relation information being displayed on the same screen (0003-0004)
As per dependent claim 3, the cited art fails to specifically disclose if the view type information includes a third view type value indicating that there is a plurality of multimedia devices in the network, identifying second information corresponding to the third view type value in the scene layout information; identifying plunge-out information included in the second information, the plunge-out information being related to a second area included in the view; if the plunge-out information includes a first plunge-out value indicating that the second area is allowed to be shown at only a secondary screen of a second multimedia device among the plurality of multimedia devices, transmitting, to the second multimedia device, information for presenting the second area on the secondary screen only; and if the plunge-out information includes a second plunge-out value indicating that the second area is allowed to be shown at both the primary screen and the secondary screen, transmitting, to the second multimedia device, information for presenting the second area on the secondary screen, and presenting the second area on the primary screen.
However, based on the rejection of Claim 2 and the rationale incorporated, Shigeta discloses a markup file for a multiple scene/view multimedia service for a multimedia that comprises at least one region/area displayed, wherein more than one  region/area can be display on a first/single device. Shigeta discloses that the markup for the regions/areas are contained in a single data file. (0030, 0051) Furthermore, in one embodiment, FIG 5A and 6A shows markup for displaying two display regions wherein both display regions (e.g. “scenes”) can be displayed on the same screen on the first device. See FIG 6a (0052-0053,0058) Furthermore, when the first display region/area displays its data, that data includes picture data. Shigeta discloses that the picture data is in the MPEG-TS format received wherein MPEG is a known video format and the first device is a TV. (0017; FIG 1) Thus, the first region includes displaying video. Since data, such as video, is being received to be displayed on a device (such as a TV), this is would be equivalent that temporal information is provided so it knows when what frames in the video (e.g. scenes) are displayed at what time.  Video comprises timing information which used to determine which frame is displayed. Furthermore, Shigeta discloses a layout for multiple regions where each region is positioned when both are displayed on the screen. (FIG 5a, 6a; 0052, 0058) In other words, Shigeta show dividing the screen of the first device into at least two display regions to show a first content in a first display region and a second content in a second display region. FIG 5a and 6a each show one embodiment of a first display region and second display region being displayed. Media elements/content is displayed in each of the displayed regions. (picture data, display data, text) Since the data is displayed on a screen in particular fashion, this would be equivalent that spatial information is provided since this used for displaying the information on the screen. Thus, Shigeta discloses each area displayed is a spatial region related to media elements. In addition, FIG 6a shows this embodiment/representation is a view for a single device with a single screen; therefore, this is equivalent as being discloses identifying first information corresponding to a first view and configuring the view to present on a primary screen of the first device based on the scene layout information. In addition, Shigeta discloses scene layout information for across multiple devices. Shigeta discloses the ability a region to be displayed on a first device and a display region to be displayed on a second device. (0066) In other words, a display region is transmitted to the second/external device and displayed on that device. FIG 6a shows that both regions contained media elements are displayed and spatial information is provided. Region R11 would stay displayed on the first device and Region R13 would now be displayed on the second device. Thus, Shigeta discloses the areas is a spatial region related to media elements. Thus, Shigeta discloses a view that comprises an area displayed on a first device and an area displayed on a second device.  Also, Shigeta discloses a view that comprises an area only displayed on a second device and discloses identifying second information corresponding to a second view.   Thus, Shigeta discloses wherein the area is a spatial region related to one or more media elements. Furthermore, Shigeta discloses the ability whether or not to have an area be displayed on the second device. In other words, Shigeta discloses if the area is even presented on the screen of the second device. Shigeta discloses determines if the secondary device/external apparatus is connected in communication with the first device.
Furthermore, Shigeta disclose the ability to have areas be sent to the screen of a first multimedia device and an area sent to the screen of second multimedia device when a second multimedia device is connected. First, it determines if an external apparatus is even connected (0066)  If an external apparatus is connected, then the first device has the ability to display the first area/scene (second area) and the second area/ region (third area) is sent to the external apparatus to be displayed) (0043, 0047, 0066). Thus, Shigeta discloses determining view type information that includes a view type value indicating there are plurality of devices in the network. Shigeta discloses after detecting if an external device is connected, the first device sends second screen data to the external apparatus. Thus, Shigeta discloses the view type information includes the second view type value indicating that there is a plurality of multimedia devices in the network: identifying second information corresponding to the second view type value in the scene layout information. In addition, the user has ability to have multiple devices show data or just the external device (secondary screen). FIG 3 and 0065 discloses a setting can be set so that both screens can be used can be shown on both devices after detecting multiple devices. Shigeta then determines the option “BOTH RECEPTION APPARATUS AND EXTERNAL APARATUS” was selected. This results in a value that was set that has an area being displayed/present on the first display and an area can be displayed/present on the second display. Setting this value is equivalent to having plunge out information for the areas wherein the plungeout information comprises a second value indicating that an area is allowed to be shown in the screen of the first device and an area is allowed to be shown in the screen of the second device. Also, since the data is displayed on each screen in particular fashion, this would be equivalent that spatial information is provided since this is used for displaying the information on each screen. Furthermore, Shigeta disclose the ability to have an area be sent to the screen of a second multimedia device when a second multimedia device is connected and do not have any other data being displayed on the screen of the first device. As stated above, Shigeta discloses after detecting if an external device is connected, the first device sends second screen data to the external apparatus. Shigeta then determines the option “EXTERNAL APARATUS (SECOND SCREEN) ONLY” is selected. This results in a value that was set that an/the area can be displayed/present on the second display only. Setting this value is equivalent to having plunge out information for the area wherein the plungeout information comprises a first value indicating that the area is allowed to be shown only in the screen of the second device. Also, since the data is displayed on the screen in particular fashion, this would be equivalent that spatial information is provided since this is used is for displaying the information on the screen. Thus, in addition to disclosing view type information includes the second view type value indicating that there is a plurality of multimedia devices in the network: identifying second information corresponding to the second view type value in the scene layout information, Shigeta also discloses identifying plunge-out information included in the second information, the plunge-out information being related to an area included in the view after determining multiple devices are on the same network (connected devices)
Furthermore, the cited art fails to specifically determining whether the plunge-out information includes one of a first plunge-out value and a second plunge-out value,  when the plunge-out information includes the first plunge-out value indicating that the second area is allowed to be shown at only a secondary screen of a second multimedia device among the plurality of multimedia devices, transmitting, to the second multimedia device, information for presenting the second area on the secondary screen only and when the plunge-out information includes the second value indicating that the (same) area is allowed to be shown at both a primary screen of the first multimedia device and the secondary screen, transmitting, to the second multimedia device, information for presenting the area on the secondary screen, and presenting the area on the primary screen based on spatial and temporal information for the area provided by the location information. However, Microsoft discloses multiple settings (values) to have the display (i.e. area) be only displayed on a secondary device or the same display (i.e. same area) be displayed on a screen of primary device and a screen of a secondary device. Microsoft disclose one of the following options/settings (values): Mirrored or external display only. The “Mirrored” setting value duplicates what is displayed on the screen of the primary device and has it displayed also on the screen of the secondary device. In other words, the screens of both devices display the same thing. For example, Microsoft discloses a feature that allows a mobile device to share/mirror/duplicate its display/screen to the display of another device such as TV. For example, the playback of a DVD on the screen of the mobile device can be shared to the screen of the TV. (See mirrored on page 1). Since the same data, such as video, is being received to be displayed on each device (such as a TV), this is would be equivalent that temporal information is provided so it knows when what frames in the video (e.g. scenes) are displayed at what time.  Video comprises timing information which used to determine which frame is displayed. Also, since the data is displayed on a screen in a particular fashion, this would be equivalent that spatial information is provided since this used for displaying the information on both screens. Furthermore, it is implicitly known settings have parameters/value. Thus, the mirrored setting is associated with a value that the same display/area is on both screens. Setting this value is equivalent to having plunge out information for the areas wherein the plungeout information comprises a (second) plungeout value indicating that the same area is shown on the screen of the first device and shown on the screen of the second device. The “external display only” setting/option value has the display only been shown on the screen of the secondary device. Nothing is shown on the screen of the first device. Thus, the external display only setting/value is associated with a value that the area/display is only displayed on the secondary device. Setting this value is equivalent to having plunge out information for the area wherein the plungeout information comprises a first plungeout value indicating that the area is allowed to be shown only in the screen of the second device. Thus, Microsoft discloses plungeout information having at least two values. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Microsoft since it would provide the intrinsic advantage of enabling the user to customize how content appears across the screens of multiple devices.
As per dependent claim 4, based on the rejection of Claim 3 and the rationale incorporated, Microsoft discloses wherein the area is invisible at the primary screen when the plunge-out information includes the first value (page 1: external display only. Primary device does not display anything, only the secondary device)
As per claims 7-9, Claims 7-9 recite similar limitations as in Claims 2-4 are rejected under similar rationale.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177